DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 7-12, drawn to a water repellency-imparted fiber article.
Group II, claims 13-16, drawn to a method for producing a water repellency-imparted fiber article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions according to groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a water repellency-imparted fiber article, comprising: a fiber article having a skin-facing surface to be disposed on a side that is relatively close to the skin of a user during use and a non-skin facing surface to be disposed on a side that is relatively away from the skin of the user, the fiber article containing a water-absorbent fiber and having water absorbency in terms of a water absorption time of 30 seconds or less as measured in accordance with the dropping method of JIS L-1907; and a water repellency-imparting agent attached to the fiber article, wherein the water repellency-imparted fiber article has a non-skin-side water-repellent region on the non-skin-facing surface of the fiber article, the non-skin-side water-repellent region including a portion to which the water repellency-imparting agent is attached, the water repellency-imparted fiber article has a water absorbing layer in a section of the fiber article that overlaps the non-skin-side water-repellent region in a plan view and on a side that is closer to the skin of the user than the non-skin-side water-repellent region, the water absorbing layer maintaining the water absorbency, and a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ogata et al. (US 2015/0050438) (Ogata). 
Ogata teaches a cloth comprising a fiber A that is not water repellent and a fiber B that is water repellent, wherein the fiber B is subjected to a water-repellent agent. See, e.g., abstract and paragraph [0011]. Ogata teaches the fiber A contributes to water absorbency, such as cotton or wool (i.e., water-absorbent fiber). Paragraphs [0030] and [0033-0034]. 
Ogata teaches fiber B is exposed on both surfaces of the cloth, wherein the surface having a larger amount of fiber B is used on the body side. Paragraph [0063]. Therefore, the portion of fiber B exposed on the non-body side of the cloth corresponds to the non-skin-side water-repellent region to which the water repellency-imparting agent is attached. 
Ogata teaches fiber B provides excellent water absorbency through capillary action. Moreover, the cloth, including the surface comprising the majority of fiber B, is treated with a water-absorbing process in order to attain water absorbency. In addition, the body side surface exhibits a water absorption rate of 30 seconds or less. Paragraphs [0041], [0045], [0056], and [0058-0059]. In view of the disclosure of Ogata, it is clear the surface of the cloth comprising the majority of the exposed fiber B corresponds to the water absorbing layer that overlaps the non-body surface water-repellent region and maintains water absorbency. 
Ogata teaches the cloth has a water absorption rate of 30 seconds or less on both surfaces thereof as measured in accordance with JIS L1096 (dropping method). Paragraphs [0011] and [0059]. Ogata teaches the fiber B has a contact angle of greater than 120º. Paragraph [0010]. Therefore, it is clear a surface of the non-skin-side water repellent region has a water contact angle of 80 degrees or greater and a water absorption rate of 10 seconds or greater. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
As the technical feature is not special and does not make a contribution over the prior art, restriction for lack of unity is appropriate. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789